IN THE MATTER OF THE MARRIAGE OF


                                          CAUSE NO. 12-1808-0


                                           RE: 12-14-00203-CV




LINDA C. TATE                                                   IN THE 321st JUDICIAL DISTRICT

    vs                                                          COURT of the STATE OF TEXAS


LARRY D.REDOICSR.                                               THE COUNTY of SMITH COUNTY



                                                                    FILED IN COUm Oc APPEALS
                                                                                          3tr«a



                                NOTICE OF LATE FILING OF APPEA L




TO THE HONORABLE JUDGE OF SAID COURT:


Linda C. Tate comes before the Courts asking to excuse the reason why this Appeal was filed on July 7
2014.1 went to file the Appeal on July 3,2014 at the Smith County Court House. I arrived at 4:28 pm.
Two Smith County deputies said that everyone had left for the day in observance of Independence
Day on Friday July 4,2014.

   1. There were stillcars around the Court House as the 321st newest hired employee (clerk) was
      coming out the Court House around 4:30 pm. (Young Hispanic Woman)
   2. The Court House was in the scope of a normal day for July 3,2014.
   3. Closure for the Smith County Court for Thursday for July 3,2014 was at 5:00 pm
   4. Everyone did not leave early as the deputies had stated but denied people from entering for
         their last minute filing.
   5. I wasn't the only one that had business that day several people came after me and was also
         denied entrance into the Court House.
   6.    Records showed on the Smith County website a normal day of business for July 3,2014 no
         early closure
   7. Linda C. Tate did appear for the filing on July 3,2013 of the Appeal
   8. On Monday July 7,20141 went back to the Court House to file Appeal
   9. Smith County librarian (notary) Kara Barrett stated to Linda C. Tate "that she was there(work)
      Thursday July 3,2014 until 5:00pm and she was not aware that employees were taking off
      early for they never tell her anything."
   10. After the filing of the Appealwith the 321st District Court, Isent my husband Larry Donell
       ReddicSr. via certified return receipt through the USPS #70132630000044049125, expected
       delivery 7/8/2014.
   11. Linda C. Tate being pro se with limitationswill never intentionally disregard an order or fail to
       comply. Eventhough memory and comprehension isn't 100% but Iwill give my best even
       though I don't know if things are done rightso pleaseexcuse the form if not properly done.
       Tex. R. Civ. P. 198.3




   Linda C. Tate (Pro Se), praysthat this Appeal be excused for its lateness, every attempt was made
   to honor the Courts Order on July 3,2014 before 5:00 pm.

                                                                    ectfully submitted^



                                                                     ida C. Tate (Pro Se)

                                                                  16397 CR 363


                                                                  Winona, Texas 75792

                                                                  Tel: (903) 312-7446

                                                                  Email: Iindatate82@gmail.com



                                     Certificate of Service


Icertify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on January 15, 2014.




                                                                       C. Tate (Pro Se)
            AFFIDAVIT FOR NOTICE OF LATE FILING OF APPEAL



Affiant

SWORN TO AND SUBSCRIBED before me on    the /Q MBav oKJonut nJu. 2oj£7




Notary Public, State of Texas

Notary's printed name/^p {^ufin/rffr

  Oy\hfH \hhhhlfL                   My commission expires: <SH(H&
              AFFIDAVIT FOR NOTICE OF LATE FILING OF APPEAL




Affiant

SWORN TO AND SUBSCRIBED before me on the /ffl%av oR&iUtPLA|. 20JS7
          ^




Notary Public, State of Texas

Notary's printedname ^fy) £&= f^rrPTT

  (ZUM fomshftL                      .My commission expires: oMC^c?




                                              I' HLEDWCXJUHI OF APPEALS
                                                 12ihCo trl:'' ^Pp&ais JiStnct
                                                  —                      H
                                                      JAN 1 5 2015

                                                        TY! L-;'A, PE)
                                                   CATHY 3. LL'GK. CLERK,